Dissenting Opinion of
Mr. Justice Dole.
There is no statute or rule of Court that limits the Supreme Court in Banco to the ten day rule in motions for new trials from the Circuit Courts in criminal cases, nor do any of the decisions lay down such a rule. In Malani vs. Puhi, 5 Hawn., 505-6, the Court say: “The rule of Court VIII. which provides that ‘ motions for a new trial, on account of misconduct of the jury, for newly discovered evidence * * * must be made in writing and filed with the Clerk within ten days after the verdict,’ is a rule made by the Court with a view to the interpretation of the practice of the Ceurts, and is subject to the *338control and discretion of the Court, and therefore the Court in its discretion and on proper cause shown, and to prevent an injustice being done, will interfere and let the parties in, but each case must stand on its own merits.” This was a civil case, and under both the statute and the rule of Court, the case at bar being under neither, the argument for the exercise of a liberal discretion by the Court is much stronger in the case quoted.
It is clear to me that the Court is at liberty to consider the motion and affidavits for a new trial in this case.